Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 10/25/2021. As directed by the amendment: claims 2-3, 9, 11, and 14 have been amended, no claims have been withdrawn, claims 15-20 have been cancelled, and new claims 21-25 have been added.  Thus, claims 1-14 and 21-25 are presently under consideration in this application.

Claim Objections
Claim 21 is objected to because it is a new claim, not “Original”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a “a current limiting device” in claims 1-2, 4-7, 21, and 25. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0015] discloses To address these issues, a system with a modular design for easy replacement and/or repair of weld cables and welding-type torches, designed to prevent arcing between the work piece and the wire, the contact tip and the wire, etc., during replacement and/or repair of the contact tip, is highly desirable. Thus, 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 21, recites the limitation "a drive roll" at line 4 in the claim.  It is unclear and indefinite to the relationship between “a drive roll” and “one or more drive rolls” at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (a drive roll).
Claims 22-25 are also rejected because each claim depends on a rejected claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 20150251275 A1).
Regarding claim 1, Denney’s first embodiment discloses a welding-type system 100 (fig. 1, i.e. a combination filler wire feeder and energy source system) comprising: 

a secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) in electrical contact with the electrode wire 140 (fig. 11B), the secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) located along a length of the electrode wire 140 (fig. 11B) and before the contact tip (see figure 11B), wherein each of the contact tip and the secondary contact are connected to a welding-type power source 170 (fig. 11) (¶ 0122); and 
a current limiting device 1801 (fig. 18, i.e. a resistor) coupling located between the welding-type power source (170) and the secondary contact (160) (see a circuit in figure 18) and configured to limit (i.e. reduce) a current at the secondary contact (¶ 0139).
However, Denney’s second embodiment of figure 11b discloses two contact tip components (160 and 160’).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the first embodiment in figure 20, to include such contact tips as set forth above for the purpose of ensuring that the resistance in the wire is maintained at a desired level (¶ 0135).
However, Denney’s second embodiment discloses a current limiting device 1801 (fig. 18, i.e. a resistor) coupling located between the welding-type power source (170) and the secondary contact (160) (see a circuit in figure 18) and configured to limit (i.e. reduce) a current at the secondary contact (¶ 0139). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the first embodiment in figure 11B, to include such a current limiting device 
Denney et al. discloses all the limitations of the claimed invention as forth above except for various embodiments. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include various embodiments as set forth above, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
With respect to claim 4, Denney et al. discloses wherein the current limiting device comprises a resistor 1801 (fig. 18).
With respect to claim 14, Denney et al. discloses wherein the electrode wire (140) comprises aluminum (¶ 0141).

Claims 2-3, 5-10, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 20150251275 A1) in view of Beistle (US 20140097164 A1).
Regarding claims 2-3, Denney et al. discloses all the limitations of the claimed invention as set forth above, except for wherein the current limiting device is configured to: maintain a voltage at the secondary contact between a first and a second threshold voltage level based on a voltage associated with an output of the welding-type power source; and prevent the current at the secondary contact from exceeding a threshold current level; and wherein a voltage at the contact tip is equal to a voltage at the secondary contact.
bus) and a second threshold voltage level (i.e. a desired protection voltage) based on a voltage associated with an output of the welding-type power source 12 (fig. 1) (¶ (0087, lines 22-31; ¶0091, lines 33-36); and prevent (i.e. controlling/reducing/limiting) the current at the secondary contact from exceeding a threshold current level (¶ 0057, lines 10-22; ¶ 0068, lines 1-9; ¶ 0085, lines 14-21); and wherein a voltage at the contact tip is equal to a voltage at the secondary contact (¶ 0059, i.e. the bypass circuitry 130 is configured to prevent the power relay 128 from closing if there is a short circuit downstream of the relay circuitry 124. The process control circuitry 102 may test the advanced process feeder 20 by closing the second current path 131 to determine if the voltage of the internal bus 108 may increase. In the case of a short circuit downstream of the relay circuitry 124, the voltage of the internal bus 108 would not increase. Therefore, the voltage is same; ¶ 0087, 0090, 0091). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such current limiting elements configuration as set forth above, as suggested and taught by Beistle, for the purpose of determining a net flow of energy relative to the power storage circuitry during the overdraw event based at least in part on the output voltage and the output current. The control circuitry is also configured to control the output current based at least in part on a comparison of the net flow of energy to one or more thresholds (¶ 0008).
With respect to claim 5, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above of which Beistle further discloses wherein the 
With respect to claim 6, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above of which Beistle further discloses wherein the current limiting device comprises a transistor (¶ 0054, 0061). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such current limiting elements configuration as set forth above, as suggested and taught by Beistle, for the purpose of reducing the current along the first path 129 when actuating the power relay 128 reduces arcing between contacts of the power relay (¶ 0061).
With respect to claim 7, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above of which Beistle further discloses wherein the current limiting-3-U.S. Application Serial No. 16/283,367 Response to Office Action dated August 2, 2021device comprises a circuit 276 (fig. 14) that includes a combination of at least two of a transistor, a resistor (280, 288, 292), a capacitor (not labeled, see para. 0080) and a diode (284, 286, 290) (¶ 0080-0082). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such circuit as set forth above, as suggested and taught by Beistle, for the purpose of determining a net flow of energy relative to the power storage circuitry during the overdraw event based at least in part 
With respect to claim 8, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above of which Beistle further discloses one or more drive rolls 98 (fig. 4, i.e. drive wheels) to advance the electrode wire 54 (fig. 4) (¶ 0043). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such roller(s)/wheeler(s) as set forth above, as suggested and taught by Beistle, for the purpose of driving welding wire towards a welding application and wire feed control circuitry coupled to the welding wire feed drive. The wire feed control circuitry is also configured to control the drive of welding wire towards the welding application (¶ 0006).
With respect to claim 9, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses wherein the secondary contact 160 (fig. 11B, i.e. the first tip component) is located along a length of the electrode wire 140 (fig. 11B) between the contact tip 160’ (fig. 11B, i.e. a second tip component) and a wire feeder (150), except for the one or more drive rolls. Beistle teaches the one or more drive rolls 98 (fig. 4, i.e. drive wheels). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such roller(s)/wheeler(s) as set forth above, as suggested and taught by Beistle, for the purpose of driving welding wire towards a welding application and wire feed control 
With respect to claim 10, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses wherein the secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) is in electrical contact (i.e. from power supply 170) with the wire feeder (15) (¶ 0122), except for the one or more drive rolls. Beistle teaches the one or more drive rolls 98 (fig. 4, i.e. drive wheels). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such roller(s)/wheeler(s) as set forth above, as suggested and taught by Beistle, for the purpose of driving welding wire towards a welding application and wire feed control circuitry coupled to the welding wire feed drive. The wire feed control circuitry is also configured to control the drive of welding wire towards the welding application (¶ 0006).
With respect to claim 21, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses a welding-type system 100 (fig. 1, i.e. a combination filler wire feeder and energy source system) comprising: an electrode wire 140 (fig. 11B) to a welding torch 2120 (fig. 20) comprising a contact tip 160’ (fig. 11B, i.e. a second tip component);-4-U.S. Application Serial No. 16/283,367 Response to Office Action dated August 2, 2021a secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) in electrical contact with the electrode wire 140 (fig. 11B), wherein each of the contact tip 160’ (fig. 11B, i.e. a second tip component) and the secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) are connected to a welding-type power source 170 (fig. 11) (¶ 
With respect to claim 22, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses wherein the welding-type system is a wire feeder 150 (fig. 1).
With respect to claim 23, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses wherein the electrode wire (140) comprises an aluminum consumable electrode wire (¶ 0141).
With respect to claim 24, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses a controller 195, 1230 (figs. 1, 12) to maintain a voltage at the secondary contact 160 (fig. 11B, i.e. the first tip component/contact tube) between a first and a second 
With respect to claim 25, Denney et al. in view of Beistle discloses the limitations of the claimed invention as set forth above including of which Denney further discloses wherein the current limiting device comprises a circuit 1800 (fig. 18) that includes one or more of a transistor, a resistor 1801 (fig. 18), a capacitor, or a diode (¶ 0139).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Denney et al. (US 20150251275 A1) in view of Natta (US 8,389,899 B2).
Regarding claims 11-13, Denney et al. discloses all the limitations of the claimed invention as set forth above, except for (claim 11) a liner to channel the electrode wire to the contact tip of a welding torch; (claim 12) wherein the liner is non-conductive; and (claim 13) wherein the liner comprises a polymer.
However, Natta teaches a liner 54 (figs. 1 and 2) to channel the electrode wire to the contact tip (not labeled) of a welding torch; wherein the liner is non-conductive; and wherein the liner comprises a polymer (abstract; col. 1, lines 14-24). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such liner material as set forth above, as suggested and taught by Natta, for the purpose of preventing the current transferring body either turning around or turning at the axis from its position on the connector body is ensured by a fixing screw which fixes the current lead-in in the positioning indent on the side of the connector body (col. 4, lines 41-45); 

Response to Amendment
Applicant’s amendments have overcome Specification objection and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office Action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761 
021122